DETAILED ACTION
This office action is responsive to communications filed on March 21, 2022.  Claims 1 and 13 have been amended.  Claims 22 and 27 have been canceled.  Claims 1, 4, 5, 11-13, 16, 17, 24 and 25 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 13 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harada et al. (US 2022/0061010).

Regarding Claim 1, Harada teaches a method performed by an integrated access and backhaul (IAB) node in a telecommunication network, the method comprising:
receiving information including:
a first synchronization signal block (SSB) measurement timing configuration (SMTC) for a discovery of another IAB node (“IAB-SMTCs marked with diagonal lines may be used by the second IAB node as STTC (i.e., for transmitting an SSB), and by the first and the third IAB nodes as SMTC (i.e., for measuring an SSB). Further, IAB-SMTCs marked with vertical stripes may be used by the third IAB node as STTC (i.e., for transmitting an SSB), and by the first and the second IAB nodes as SMTC (i.e., for measuring an SSB)” – See [0076]; A first SMTC may be used by the first IAB node to measure SSBs from a second/other IAB node),
the first SMTC including:
a pattern of SSBs for indicating at least one of i) one or more SSBs of the another IAB node, to be measured (“As illustrated at (c) and (d) in FIG. 4, IAB-SMTCs may be window timings different from one another. IAB-SMTCs may also be contiguous as illustrated at (c) in FIG. 4 or noncontiguous as illustrated at (d) in FIG. 4” – See [0075]; See also Fig. 4; The first SMTC includes a particular window timing (pattern) for the SSBs.  In Fig. 4, for example, the first SMTC shown at (c) has a contiguous SSB timing pattern while a different SMTC shown at (d) has a non-contiguous SSB timing pattern) or
ii) one or more SSBs of the another IAB node, not to be measured (“In other words, muting may be not performing measurement and/or transmission of a SSB. Note that, the muting patterns will be described in detail below” – See [0059]; “IAB node 10 is capable of being configured with a muting pattern for SMTC. That is, IAB node 10 may support aperiodic SMTC. For example, IAB node 10 may stop measuring an SSB at some of the timings, in part of the periodicity, or in part of the period configured as an SMTC pattern so as to be capable of SSB transmission to a neighboring IAB node to which the same SMTC pattern is applied” – See [0099]; The first SMTC includes a muting pattern indicative of one or more SSBs not to be measured), and
information on a periodicity (“As illustrated in FIG. 3, SMTC timings for SSB measurement and STTC timings for SSB transmission may be included within a SMTC period. In this case, IAB node 10 may measure an SSB transmitted from a neighboring IAB node at the SMTC timings and may transmit an SSB to a neighboring IAB node at the STTC timings” – See [0070]; “measures an SSB from a neighboring IAB node at timings or at a periodicity configured as SMTC” – See [0077]; “The configuration information “SSB-MTC” may also include a parameter “sf320” for designating a periodicity of 320 ms and/or a parameter “sf640” for designating a periodicity of 640 ms as options for SMTC periodicity configuration.” – See [0088]; See also Fig. 7B; The first SMTC includes information on a periodicity (e.g., 320 ms, 640 ms, etc.), and
a second SMTC for a user equipment (UE) different from the first SMTC (“As illustrated at (a) in FIG. 4, SMTC timings for a UE (“UE-SMTCs” in FIG. 4) may be configured for each of three IAB nodes 10. The three IAB nodes transmit an SSB to UE 20 at UE-SMTCs” – See [0072]; The IAB node receives a UE-SMTC, wherein the UE-SMTC and IAB-SMTC are different and orthogonal to each other);
based on the pattern of SSBs of the first SMTC, identifying the ii) one or more SSBs of the another IAB node, not to be measured (“In other words, muting may be not performing measurement and/or transmission of a SSB. Note that, the muting patterns will be described in detail below” – See [0059]; “IAB node 10 is capable of being configured with a muting pattern for SMTC. That is, IAB node 10 may support aperiodic SMTC. For example, IAB node 10 may stop measuring an SSB at some of the timings, in part of the periodicity, or in part of the period configured as an SMTC pattern so as to be capable of SSB transmission to a neighboring IAB node to which the same SMTC pattern is applied” – See [0099]; SSBs for which measurement is not performed are identified based on the muting pattern in the SMTC); and
based on the pattern of SSBs and the periodicity of the first SMTC, measuring the i) one or more SSBs of the another IAB node, to be measured (“As illustrated in FIG. 3, SMTC timings for SSB measurement and STTC timings for SSB transmission may be included within a SMTC period. In this case, IAB node 10 may measure an SSB transmitted from a neighboring IAB node at the SMTC timings and may transmit an SSB to a neighboring IAB node at the STTC timings” – See [0070]; “measures an SSB from a neighboring IAB node at timings or at a periodicity configured as SMTC” – See [0077]; The SSBs are measured using the timing and periodicity of the pattern defined in the SMTC).

Regarding Claim 11, Harada teaches the method of Claim 1.  Harada further teaches that the IAB node assumes an SSB configuration and an SSB measurement periodicity different from those assumed when accessing the telecommunication network for a first time (“In this respect, a description will be given of Examples 1 to 3 as examples in which, even when anew IAB node is added or the configuration for an existing IAB node is changed, another neighboring IAB node is capable of autonomously or easily configuring appropriate SMTC and/or STTC” – See [0083]; When a new IAB node is added or the configuration of an existing IAB node is changed, the IAB nodes determine the appropriate updated SMTC which has a different pattern/periodicity from those assumed when accessing the telecommunication network for a first time).

Claim 13 is rejected based on reasoning similar to Claim 1.
Claim 24 is rejected based on reasoning similar to Claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2022/0061010) in view of You et al. (US 2020/0145912).

Regarding Claim 4, Harada teaches the method of Claim 1.  Harada does not explicitly teach that the IAB node and the another IAB nodes of the telecommunication network exchange SSB configuration information and adjust their SSB configurations accordingly.
However, You teaches that an IAB node and another IAB node of the telecommunication network exchange SSB configuration information and adjust their SSB configurations accordingly (“As used herein, a discovery signal is a signal transmitted by an IAB node, which is a signal transmitted to enable other IAB nodes or UEs to discover the IAB node” – See [0143]; “This discovery signal may be in the form of a synchronization signal block (SSB) according to an NR specification” – See [0144]; “Referring to FIG. 16, a parent node transmits a discovery signal transmission configuration and a discovery signal detection configuration to a child node (S1610 and S1620)” – See [0213]; “The child node performs discovery signal transmission and detection (S1640)” – See [0215]; “transmitting a detection signal to a neighboring node based on the detection configuration” – See [0008]; See also Fig. 16; Parent and child IAB nodes (IAB node and another IAB nodes) exchange SSB configuration information, and the child node accordingly adjusts the transmission configuration of its SSB based on the information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada such that the IAB node and the another IAB nodes of the telecommunication network exchange SSB configuration information and adjust their SSB configurations accordingly.  Motivation for doing so would be to enable distributed scheduling to be performed by the IAB nodes (See You, [0136]).

Regarding Claim 5, Harada teaches the method of Claim 1.  Harada does not explicitly teach that a donor or parent IAB node of the telecommunication network provides an SSB configuration for all child IAB nodes of the donor or parent IAB node or for all next-level child IAB nodes of the donor or parent IAB node.
However, You teaches that a donor or parent IAB node of the telecommunication network provides an SSB configuration for all child IAB nodes of the donor or parent IAB node or for all next-level child IAB nodes of the donor or parent IAB node (“This discovery signal may be in the form of a synchronization signal block (SSB) according to an NR specification” – See [0144]; “Referring to FIG. 16, a parent node transmits a discovery signal transmission configuration and a discovery signal detection configuration to a child node (S1610 and S1620)” – See [0213]; See also Fig. 16; The parent node provides the SSB configuration to the child node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada such that a donor or parent IAB node of the telecommunication network provides an SSB configuration for all child IAB nodes of the donor or parent IAB node or for all next-level child IAB nodes of the donor or parent IAB node for the same reasons as those given with respect to Claim 4.

Claim 16 is rejected based on reasoning similar to Claim 4.
Claim 17 is rejected based on reasoning similar to Claim 5.

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2022/0061010) in view of Ishii (US 2021/0360496).

Regarding Claim 12, Harada teaches the method of Claim 1.  Harada does not explicitly teach that the IAB node is operable to perform the IAB with a state indicator to differentiate an IAB mobile terminal from the UE.
However, Ishii teaches that the IAB node is operable to perform the IAB with a state indicator to differentiate an IAB mobile terminal from the UE (“disclosed is a Mobile Termination (MT) functionality-typically provided by the User Equipment (UE) terminals-that may be implemented by Base Transceiver Station (BTS or BS) nodes, for example, IAB nodes” – See [0053]; “For example, the Donor CU may be configured with a list of node identities (e.g., international Mobile Subscriber Identity (IMSI) or S-Temporary Mobile Subscriber Identity (S-TMSI)) that may be allowed to use the service from the donor. The information may be used by the CU in the subsequent operations, for example, to distinguish a UE from an IAB-node” – See [0068]; The IAB node performs IAB with an IMSI (state indicator) that distinguishes/differentiates the IAB node from a UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada such that the IAB node is operable to perform the IAB with a state indicator to differentiate an IAB mobile terminal from the UE.  Motivation for doing so would be to enable the CU to distinguish between an IAB node and a UE since the IAB node and UE both follow the same initial access procedure (See Ishii, [0055]).

Claim 25 is rejected based on reasoning similar to Claim 12.

Response to Arguments
Applicant’s arguments filed on March 21, 2022 have been fully considered but they are not persuasive.

On pages 6-10 of the remarks, Applicant argues in substance that Harada does not teach “receiving information including: a first synchronization signal block (SSB) measurement timing configuration (SMTC) for a discovery of another IAB node, the first SMTC including: a pattern of SSBs for indicating at least one of i) one or more SSBs of the another IAB node, to be measured or ii) one or more SSBs of the another IAB node, not to be measured, and information on a periodicity, and a second SMTC for a user equipment (UE) different from the first SMTC; based on the pattern of SSBs of the first SMTC, identifying the ii) one or more SSBs of the another IAB node, not to be measured; and based on the pattern of SSBs and the periodicity of the first SMTC, measuring the i) one or more SSBs of the another IAB node, to be measured,” as recited in claims 1 and 13 (emphasis added).
The Examiner respectfully disagrees.  In response to the amended limitations, the Examiner has cited additional passages from Harada.  With regard to a first SMTC for discovery of another IAB node, Harada discloses IAB-SMTCs which are used by an IAB node to measure SSBs of another IAB node (“IAB-SMTCs marked with diagonal lines may be used by the second IAB node as STTC (i.e., for transmitting an SSB), and by the first and the third IAB nodes as SMTC (i.e., for measuring an SSB). Further, IAB-SMTCs marked with vertical stripes may be used by the third IAB node as STTC (i.e., for transmitting an SSB), and by the first and the second IAB nodes as SMTC (i.e., for measuring an SSB)” – See [0076]).  A first SMTC may be used by the first IAB node to measure SSBs from a second/other IAB node.
Harada’s first SMTC includes a pattern of SSBs for indicating at least one of i) one or more SSBs of the another IAB node, to be measured (“As illustrated at (c) and (d) in FIG. 4, IAB-SMTCs may be window timings different from one another. IAB-SMTCs may also be contiguous as illustrated at (c) in FIG. 4 or noncontiguous as illustrated at (d) in FIG. 4” – See [0075]; See also Fig. 4).  The first SMTC includes a particular window timing (pattern) for the SSBs.  In Fig. 4, for example, the first SMTC shown at (c) has a contiguous SSB timing pattern while a different SMTC shown at (d) has a non-contiguous SSB timing pattern.
The pattern in Harada’s first SMTC also indicates one or more SSBs of the another IAB node, not to be measured (“In other words, muting may be not performing measurement and/or transmission of a SSB. Note that, the muting patterns will be described in detail below” – See [0059]; “IAB node 10 is capable of being configured with a muting pattern for SMTC. That is, IAB node 10 may support aperiodic SMTC. For example, IAB node 10 may stop measuring an SSB at some of the timings, in part of the periodicity, or in part of the period configured as an SMTC pattern so as to be capable of SSB transmission to a neighboring IAB node to which the same SMTC pattern is applied” – See [0099]).  The first SMTC includes a muting pattern indicative of one or more SSBs not to be measured.
Harada’s first SMTC further includes information on a periodicity (“As illustrated in FIG. 3, SMTC timings for SSB measurement and STTC timings for SSB transmission may be included within a SMTC period. In this case, IAB node 10 may measure an SSB transmitted from a neighboring IAB node at the SMTC timings and may transmit an SSB to a neighboring IAB node at the STTC timings” – See [0070]; “measures an SSB from a neighboring IAB node at timings or at a periodicity configured as SMTC” – See [0077]; “The configuration information “SSB-MTC” may also include a parameter “sf320” for designating a periodicity of 320 ms and/or a parameter “sf640” for designating a periodicity of 640 ms as options for SMTC periodicity configuration.” – See [0088]; See also Fig. 7B).  The first SMTC includes information on a periodicity (e.g., 320 ms, 640 ms, etc.).
Thus, as shown above, Harada teaches using the SMTC timings/patterns and periodicity information to measure the SSBs from the another IAB node.  Furthermore, Harada uses the SSB muting pattern information to identify SSB’s for which measurement is not to be performed.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478